



COURT OF APPEAL FOR ONTARIO

CITATION:
Khan v. 1791450
    Ontario Incorporated, 2012 ONCA 167

DATE: 20120316

DOCKET: C53580

Feldman and Hoy JJ.A. and Spence J. (
Ad Hoc
)

BETWEEN

Asaad Khan as Director of 1791450 Ontario
    Incorporated and Assad Khan Personally and Saida Khan

Appellants (Respondents)

and

1791450 Ontario Incorporated and Sharjeel Khan
    Shareholder and Sharjeel Khan as Director of 1791450 Ontario Incorporated

Respondents (Applicants)

R. Matthew Barteaux, for the appellants

Anser Farooq and H. Syed, for the respondents

Heard and released orally:  February 17, 2012

On appeal from the judgment of Justice Lorna-Lee Snowie
    of the Superior Court of Justice, dated March 18, 2011.

ENDORSEMENT

[1]

The preliminary issue before the court is whether the jurisdiction to
    hear the appeal lies with this court or the Divisional Court. Section 255 of
    the
Business Corporations Act
, R.S.O. 1990, c.B.16, (the 
OBCA
)
     provides:

An appeal lies to the Divisional Court from any order
    made by the court under this Act.

[2]

The appellant relies on the decision in
Kelvin Energy v. Lee
, [1992] 3 S.C.R.
235 (S.C.C.) 33, as to
    jurisdiction in respect of orders in
Canada Business Corporations Act
cases. The Ontario cases dealing with the jurisdiction issue in respect of the
OBCA
that are relevant here 
McCormick Estate (Trustee of) v. Murphy,
2005
    CarswellOnt 1194,
Ontario Securities Commission v.
McLaughlin
2009
    CarswellOnt 1749, (2009), ONCA 280, 248 O.A.C. 54 and
Amaranth LLC v.
    Counsel Corp.
, 2004 CarswellOnt 2026, 186 O.A.C. 395, 71 O.R. (3d) 258  all
    support the conclusion that the decision not to adjourn was an order ancillary
    to the
OBCA
proceeding for an oppression remedy under s. 248. As such,
    it is appealable to the Divisional Court under s. 255 of the
OBCA
and
    not to this court, and cannot be heard here.

[3]

The appellant seeks an order to transfer this case to the Divisional
    Court, but how the appellant now proceeds must be left up to him.

[4]

Accordingly, the appeal is dismissed.

[5]

Costs to the respondents fixed at $15,000.00 inclusive of disbursements
    and HST.

K. Feldman J.A.

Alexandra Hoy J.A.

Spence J. (
ad hoc
)


